Title: To George Washington from Major General Nathanael Greene, 15 February 1778
From: Greene, Nathanael
To: Washington, George



Sir.
Head Quarters Spring field Meeting House [Pa.]Feb. 15. 1778.

We are in want of some of the Deputy Q. M. Generals to conduct the business of that department—please to send us one—I receivd two Letters from Col. Biddle—he has got but few Waggons—The Inhabitants conceal them the Col. complains bitterly of the disaffection of the people—I sent out a great number of small parties to collect the Cattle Horses &c. &c. yesterday but the collection was inconsiderable, the Country is very much draind—The Inhabitants cry out and beset me from all quarters—but like Pharoh I harden my heart—Two men were taken up carrying provisions into the Enemy yesterday morning—I gave them an hundred each by way of Example—I have sent of[f] all the Cattle Sheep and Horses—I will send on the forage and all further collections that may be made as fast as possible—I determin to forage the Country very bare—nothing shall be left unattempted.
As Provision will be scarse especially of the meat kind, if the Commisaries could purchase a quantity of Sugar—the troops with Wheat

  might make a fermity—a diet that would contribute to their health—be palatable and nourishing to the troops—I think it would be a very good substitute for meat—and not much more expensive if any.
Lt. Col. Ballard was out on the forageing business yesterday down about Darby and got intelligence of the Enemies Bridge being removd and that it was with difficulty they relevd their Guards being some hours about it—He solicited a party to attempt the Guard—upon his earnest entreaty I granted his request—Inclosed is his report—by which you will see the attempt was unsuccessful.
I hope the Committee of Congress wont loos Sight of Col. Cox—there is no man will serve their purpose better—Your Excellency may remember I mentiond Mr Lott for that department please to name him to the Committee—I am with great respect your Excellencies most Obedient Servant

Nath. Greene

